Order entered January 2, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00886-CR

                       LATAURUS KENSHEY MURPHY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F19-00400-X

                                           ORDER
       Before the Court is appellant’s December 27, 2019 second motion for extension of time

to file his brief. We GRANT the motion and ORDER the brief due on or before January 30,

2020. Appellant is cautioned that further extension are disfavored.



                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE